Mr. Justice Waterman delivered the opinion of the Court. Appellant’s petition set forth merely the suing out by them of an attachment, without an allegation that the defendant thereto, Mary M. David, was indebted to them. It was of the essence of appellants’ right that they had a valid claim against Mary M. David. The goods were about to be, and were, sold under a judgment entered at a term that had expired prior to the suing out of appellants’ attachment. In the case of Brewster v. Riley, 19 Ill. App. 581, it appeared that the goods in question were first seized upon an attachment writ. After this a judgment by confession was obtained and a levy thereunder made upon the same goods. The sheriff, and upon application, the court, was thus com-polled to determine to whom the proceeds of the goods should be paid, and the conflicting claimants had each the right to attack the Iona fide of rival claims. In the present case, the goods were not about to be, or neither were, sold on any claim of appellants. Appellants offered to prove the “ allegations of their petition.” This was insufficient. The witnesses should be called and questioned, or documentary evidence produced. A mere stat ement of an offer to prove is not anything upon which a court is called upon to act. The order of the Superior Court is affirmed.